Dismissed and Corrected Memorandum Opinion filed October 27, 2015.




                                     In The

                     Fourteenth Court of Appeals

                             NO. 14-14-00684-CV

  MECHANICAL SYSTEMS LIMITED AND CHIEF TONY UKASANYA,
                       Appellants
                                       V.

                   JOLACO MARITIME SERVICES, Appellee

                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-41283

                   MEMORANDUM                  OPINION


      This is an appeal from a judgment signed August 14, 2014. The clerk’s
record was filed November 6, 2014. The reporter’s record has not been filed. No
brief was filed.

      On     September 2, 2015, this court issued an order stating that unless
appellant submitted a brief on or before October 5, 2015, the court would dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                                         PER CURIAM



Panel consists of Justices Jamison, McCally and Wise.




                                         2